CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Air T, Inc. (the "Company") Quarterly Report on Form 10-Q for the period ended December 31, 2009 as filed with the United States Securities and Exchange Commission on the date hereof (the "Report"), I, Walter Clark, Chief Executive Officer, and John Parry, Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:February 1, 2010 /s/ Walter Clark Walter Clark Chief Executive Officer /s/ John Parry John Parry Chief Financial Officer
